PER CURIAM.
Respondent recovered a money judgment against appellants in the superior court, and the ease is pending before this court upon appeal. He now makes a motion to this court wherein he prays that an order be made requiring the appellants to forthwith file a new bond upon appeal herein, with sufficient sureties for the payment of the judgment in the above-entitled action, and that such sureties qualify before a justice of this honorable court, and in default of the filing of such bond, or in default of the sureties upon such bond to justify as may be ordered by this court, that this appeal be dismissed. In support of this motion, he filed an affidavit, the material portion of which is to the effect that Maria Conradt, one of the sureties upon the aforesaid bond and undertaking, had disposed of all her property since she qualified thereon, and that, in consequence thereof, said security had become wholly insufficient and inadequate as a guaranty for the payment of the judgment, together with costs, appealed from. No statute has been called to our attention which authorizes us in making the order here prayed for, and we know of none. For this reason the motion and application is denied.